Citation Nr: 1208334	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  04-24 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1978 to April 1979, from May 1991 to July 1991, and from June 2000 to April 2002.  
This matter is before the Board of Veterans' Appeals (the Board) on appeal of a March 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  In this decision, the RO denied the Veteran's service connection claim for PTSD.  The Veteran disagreed with the RO's decision and perfected an appeal as to this issue.

In September 2008 and June 2010, the Board remanded the Veteran's claims for additional evidentiary development.  Such was achieved, and the Veteran's claims file has been returned to the Board for further appellate review. 

Clarification of issue on appeal

As discussed in the Board's June 2010 decision, although the Veteran and his representative originally developed a service-connection claim for PTSD alone, the Board has expanded the issue to include entitlement to service connection for any acquired psychiatric disorder.  Indeed, the United States Court of Appeals for Veterans Claims (the Court) has determined that a PTSD claim cannot be limited to a PTSD diagnosis alone, but "must rather be considered a claim for any mental disorder that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The record demonstrates that in addition to intermittent diagnoses of PTSD, the Veteran has also been diagnosed with bipolar disorder.  The Board has therefore expanded the issue on appeal, and will consider whether service connection may be awarded for any acquired psychiatric disorder, to include PTSD and bipolar disorder, as instructed by the Court in Clemons.

Referred issues

In its June 2010 decision, the Board referred the issues of whether new and material evidence had been submitted to reopen the Veteran's previously denied service-connection claims for burns of the his lower extremities [denied in March 2003], and bowel dysfunction [denied in July 2004] to the agency of original jurisdiction (AOJ) for appropriate development and adjudication.  See the Board's June 2010 decision, page 3.  After reviewing the Veteran's paper and electronic claims folder, it does not appear that the AOJ has taken any action regarding these issues.  As such, both issues must again be referred to the AOJ for appropriate action.             See Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993).

Waiver considerations

As noted above, the Board remanded the Veteran's claim in June 2010 for additional evidentiary development and readjudication.  Although the Veteran was administered a new VA psychiatric examination in November 2010, after review of  the Veteran's paper and electronic claims folder, it does not appear that the AOJ readjudicated the Veteran's claim before the Veteran's claims folder was returned to the Board for further appellate review.  

Significantly however, the Veteran has specifically waived AOJ consideration of all evidence submitted subsequent to June 2008, pursuant to 38 C.F.R. § 20.1304 (2011).  See the Veteran's February 17, 2012 Post-Remand Brief, page 1.  As such, the Veteran is not prejudiced by the Board's consideration of his claim on the merits in this decision.  In any event, the Board adds that any AOJ noncompliance with the Board's prior remand instructions is rendered moot by the fact that the Board is granting the Veteran's claim herein.


FINDINGS OF FACT

1.  The evidence of record favors a finding that the Veteran's PTSD is related to his active duty military service.

2.  The evidence of record favors a finding that the Veteran's bipolar disorder is related to his PTSD.
CONCLUSIONS OF LAW

1.  PTSD was caused by the Veteran's active duty military service.  38 U.S.C.A.         §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.156(c), 3.303, 3.304 (2011).

2.  Bipolar disorder was caused or aggravated by his service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R.           §§ 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's PTSD claim were sent to the Veteran in March 2006, May 2007, October 2008 and December 2008.  The Board need not discuss in detail the sufficiency of these VCAA notice letters in light of the fact that the Board is granting the his service-connection claim.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, as noted above, any failure on the part of the AOJ to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced VCAA letters.  Although the Board is granting the Veteran's service-connection claim, it is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.           See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

With respect to PTSD in particular, establishment of service connection requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R.     § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

A "clear" diagnosis of PTSD is not required.  Rather, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The United States Court of Appeals for Veterans Claims (Court) has taken judicial notice of the mental health profession's adoption of the DSM-IV as well as its more liberalizing standards to establish a diagnosis of PTSD.  The Court acknowledged the change from an objective "would evoke . . . in almost anyone" standard in assessing whether a stressor is sufficient to trigger PTSD to a subjective standard [e.g., whether a person's exposure to a traumatic event and response involved intense fear, helplessness, or horror].  Thus, as noted by the Court, a more susceptible person could have PTSD under the DSM-IV criteria given his or her exposure to a traumatic event that would not necessarily have the same effect on "almost everyone."  Cohen, 10 Vet. App. 128 at 140-41.

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires independent verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity."  Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new §3.304(f)(3) will be applied to PTSD service connection claims that are pending as of the effective date of the regulation (July 13, 2010) and to claims filed on or after this effective date.

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  
Service connection may also be granted for a disability which is proximately due to, or the result of another service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R.      § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In essence, the Veteran contends that he has an acquired psychiatric disability-namely, PTSD-that was caused by stressful experiences occurring during his active duty service in 1978, as well as during his more recent active duty service in Southwest Asia during the Persian Gulf War in 1991.  

Turning first to in-service stressors, the Veteran states that while in service, he witnessed the crash of a B-52 bomber in October 1978 at March Air Force Base.  He reported that he had to pick up bodies and guard the crash site.  As discussed in the Board's prior September 2008 decision, the Veteran's service personnel records confirm that the Veteran was assigned to a Security Police Squadron as a Security Specialist at the time of the crash.  The occurrence of the crash itself is supported by service department records confirming a B-52 crash resulting in the death of 5 out of 6 crewmembers.  The Court has held in Suozzi v. Brown, 10 Vet. App. 307 (1997) that an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure, and that corroboration of every detail is not required.  See also Pentecost v. Principi, 16 Vet. App. 124   (2002).  The Veteran served at March Air Force Base at the time of the crash, and his assertion that he assisted in securing the crash site is consistent with his duties as a Security Specialist.  In view of the foregoing, the Board finds as it did in September 2008 and June 2010, that the Veteran's allegations pertaining to this stressor are credible and sufficiently verified. 

Additionally, the Veteran asserts that while deployed to Southwest Asia during the Persian Gulf War in 1991, he experienced "threatening conditions" where he perceived danger while performing supportive and supplying missions for ground forces, and witnessed people "getting killed."  See the November 2010 VA examiner's report, page 5; see also the Veteran's July 19, 2002 VA Psychiatry Report.  

As discussed above, lay testimony alone can be used to establish the occurrence of an in-service stressor without independent verification by service records or outside military records if the Veteran's stressor involves "fear of hostile military or terrorist activity," and if a VA psychiatrist or psychologist, or contract equivalent, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, and the Veteran's symptoms are related to the claimed stressor.               See 38 C.F.R. § 3.304(f)(3).

The Board initially notes that the Veteran's claimed stressor is in fact related to fear of hostile military activity [i.e., fear of death during ground operations during the Persian Gulf War], and is consistent with the places and circumstances of the Veteran's service.  Indeed, the Veteran's DD-214 specifically notes that the Veteran served in Southwest Asia during Operation Desert Shield and Desert Storm, and that he received the Southwest Asia Service Medal with one device, and the Kuwait Liberation Medal.  The Veteran does not assert that he actually took part in combat operations in the Persian Gulf, but notes that he experienced dangerous and threatening situations while supporting ground troops, and that these experiences triggered his feelings of anxiety, frustration, anger, and paranoia.  See the November 2010 VA examiner's report, page 5; see also the Veteran's July 19, 2002 VA Psychiatry Report [documenting the Veteran's own assertion that "everything started after 'Desert Storm'"].

In addition, as per the requirements of 38 C.F.R. § 3.304(f)(3), the November 2010 VA psychiatrist concluded upon examination that assuming it is determined that the Veteran's feelings of danger during his Persian Gulf War experience were related to fear of hostile military activity, the Veteran "appears to meet the full criteria for PTSD."  See the November 2010 VA examiner's report, page 5.  

Based on this medical determination, coupled with the fact that the Veteran's additional Persian Gulf War stressor is consistent with the places and circumstances of his service in 1991, and is indeed related to fear of hostile military activity, the Board finds that the Veteran's lay testimony alone establishes the occurrence of his claimed in-service stressor under the provisions of 38 C.F.R. § 3.304(f)(3), and further efforts to obtain independent verification are not necessary. 

With respect to an actual psychiatric disability diagnosis, the Board notes that the Veteran's VA treatment records document multiple diagnoses of, and treatment for PTSD and bipolar disorder throughout the past decade.  In June 2010, the Board specifically requested that the Veteran be scheduled for a VA examination to clarify the Veteran's specific diagnosis or diagnoses upon review of all the evidence of record, and upon examination of the Veteran.  The November 2010 VA examiner pertinently diagnosed the Veteran with PTSD, meeting all criteria of the DSM-IV, and with bipolar disorder.  See the November 2010 VA examiner's report, page 6.  The November 2010 VA examiner's report is the most comprehensive report of record, as the examiner considered and commented on all the relevant facts, including, most notably the Veteran's 1978 and 1991 stressor experiences.  The November 2010 VA examiner's report ultimately contains the most persuasive opinion as to the Veteran's current diagnoses, and such diagnoses have support in the record.  Accordingly, current psychiatric disabilities-namely, PTSD and bipolar disorder-are established by the medical evidence of record.

With respect to relationships between the Veteran's current disabilities and his service, the Board notes that the November 2010 VA examiner specifically observed that although the Veteran's 1978 stressor [witnessing a plane crash] is in fact verified, "most of his symptoms appeared to me more attributable to his Gulf War deployment . . . ."  The examiner noted that the Veteran was functioning well in 1984 and "did not develop symptoms until after his Gulf War deployment in 1991."  The November 2010 VA examiner pertinently diagnosed the Veteran with PTSD based on his conceded Gulf War stressor experiences, discussed above.     See the November 2010 VA examiner's report, page 10.  

In this connection, the Board notes that throughout the appeal period, the Veteran has asserted he received treatment from VA shortly after returning home from the Persian Gulf for anxiety, and noted that his mental health problems were triggered by his Gulf War experience.  See, e.g., the Veteran's March 2, 2002 Report of Medical History [indicating depression and excessive worry, with treatment for PTSD after Desert Storm in 1991]; see also the Veteran's July 19, 2002 VA Psychiatry Report [indicating that "everything started after 'Desert Storm'"].  It does not appear that VA has attempted to obtained records from VA dated in 1991 and 1992.  In any event, the Board finds the Veteran's assertions as to the date of onset of his observable symptoms of anxiety, depression, and anger both competent and credible.

Significantly, notwithstanding the Veteran's Gulf War experiences, the November 2010 VA examiner also stated that, it was conceivable that given the Veteran's young age and limited experience at the time, his witness of a plane crash in 1978 may have been a "significant life experience for him."  As such, the examiner pertinently noted that "it is [also] as likely as not that any disability would be associated with this verified stressor."  See the November 2010 VA examiner's report, pages 5 and 6.  

With respect to the Veteran's bipolar disorder, the November 2010 VA examiner indicated that "[t]here does not appear to be evidence to document that Bipolar II Disorder was initially manifested during the Veteran's active military service nor is there evidence that this disorder was aggravated by military involvement per se."  However, the examiner did suggest that the Veteran's PTSD symptomatology was a potential precursor for his bipolar disorder symptoms, and as such, "it is as likely as not that [] Bipolar II Disorder was indirectly related to the Claimant's military service via other service connected disabilities."  See the November 2010 VA examiner's report, page 6.  In other words, it appears from this analysis that in addition to linking the Veteran's PTSD to his active duty service, the November 2010 VA examiner has also linked the development of the Veteran's bipolar disorder to his PTSD.  

Based on the favorable medical evaluation of the November 2010 VA examiner [linking the Veteran's PTSD to stressors experienced in both 1978 and 1991], the Veteran's ongoing VA medical treatment reports noting diagnoses of PTSD and bipolar disorder from 2002 to the present day, and the Veteran's own lay statements discussing his in-service experiences and the date of onset of symptomatology in 1991, the Board finds that the evidence of record favors a finding that the Veteran has PTSD that is related to his active duty military service.  All elements of 38 C.F.R. § 3.304(f) are fulfilled, and service connection for PTSD is granted.

Additionally, based on the November 2010 VA examiner's assessment of the etiology of the Veteran's bipolar disorder discussed above, the Board finds that the evidence favors a finding that bipolar disorder is either caused or aggravated by his now service-connected PTSD.  Therefore, all three elements of Wallin v. West, 11 Vet. App. 509, 512 (1998) are also fulfilled, and service connection for bipolar disorder is granted on a secondary basis.  See 38 C.F.R. § 3.310 (2011). 

The Board notes in passing that the November 2010 VA examiner also diagnosed the Veteran with Axis II personality disorder.  Personality disorders, however, are not disabilities within the meaning of the laws and regulations, and may not be service-connected.  See 38 U.S.C.A. §§ 3.303(c), 4.9, 4.127; Winn v. Brown, 8 Vet. App. 510, 516 (1996).  The Veteran has not requested as much.




ORDER

Service connection for PTSD is granted.

Service connection for bipolar disorder is granted.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


